Case 1:14-cv-02612-JLK Document 324-3 Filed 07/13/20 USDC Colorado Page 1 of 12




                               EXHIBIT C
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page12ofof11
                                                                                 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:14-cv-02612-JLK

 LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA
 FORD, JOLESSA WADE, DANYA GRANADO, BRETT
 CHARLES, AND RUBY TSAO

 Individually and On Behalf of All Others Similarly Situated,

       Plaintiffs,

 v.

 CHIPOTLE MEXICAN GRILL, INC.,

       Defendant.


   PLAINTIFFS’ RESPONSE TO DEFENDANT CHIPOTLE MEXICAN GRILL, INC’S
  OBJECTIONS TO SPECIAL MASTER LOPEZ’S ORDER REGARDING PLAINTIFFS’
     MOTION FOR DISCOVERY REGARDING SPOLIATION AND MOTION TO
                               COMPEL


        Plaintiffs Leah Turner, Araceli Gutierrez, Markeitta Ford, Jolessa Wade, Danya Granado,

 Brett Charles, and Ruby Tsao, individually and on behalf of all similarly-situated employees

 (“Plaintiffs”), respectfully request that the Court overrule Defendant Chipotle Mexican Grill, Inc’s

 (“Chipotle” or “Defendant”) Objections to Special Master Lopez’s Order Regarding Plaintiffs’

 Motion for Discovery Regarding Spoliation and Motion to Compel (“Objections”) [Doc. 316], and

 state as follows:

                                         INTRODUCTION

        On April 17, 2019, the Court ordered that Chipotle would be allowed in “Phase 3” of

 discovery to serve interrogatories to individuals in the collective, and that the Plaintiffs would be
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page23ofof11
                                                                                 12




 permitted to engage in “limited, corporate-level merits discovery of Chipotle.” See Order re

 Proposed Discovery Plan at 2 [Doc. 225]. Since then, Chipotle sent interrogatories to more than

 7,200 collective members, which required Plaintiffs’ counsel to undertake a massive effort to

 obtain responses. That undertaking yielded sworn statements from more than 2,000 former hourly

 Chipotle employees from around the country about how they worked off the clock without pay.

 [Doc. 290] (discussing phase 3 discovery efforts). Thanks to the work by Plaintiffs’ counsel,

 Chipotle has responses from 28% of the collective—a sizeable representative sampling that, with

 the assistance of expert testimony, will be more than sufficient for a jury to determine the scope

 and extent of Chipotle’s liability in this action.

         By contrast, the discovery that was promised to Plaintiffs has not materialized. Indeed,

 since the April 2019 Order, Chipotle has not produced a single additional document, and Plaintiffs

 have not been allowed to take a single deposition.1 With Chipotle now having filed a motion to



 1
  During that same time period, Plaintiffs’ counsel, who represent hundreds of former collective
 members in individual JAMS arbitrations,




                                                      2
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page34ofof11
                                                                                 12




 dismiss the claims of more than 5,000 collective members [Doc. 263], and a motion to dissolve

 the collective in its entirety [Doc. 271], it is imperative that Plaintiffs be allowed to conduct the

 corporate-level discovery they require to respond to these motions.

        The Special Master’s May 15, 2020 Order Regarding Plaintiffs’ Motion for Discovery

 Regarding Spoliation and Motion to Compel (“Order”) [Doc. 309] provides a start. The Order

 finally allows the Plaintiffs to take some (albeit extremely limited) discovery of Chipotle in the

 form of a Rule 30(b)(6) deposition on a number of company-wide topics. One of those topics

 includes Chipotle’s apparent failure to take any meaningful steps at the corporate level to preserve

 store video recordings and alarm records—records that Chipotle itself has used to investigate

 allegations of off-the-clock work. Id. at 14. The Order also requires Chipotle produce a mere 93

 complaints made to Chipotle’s Respectful Workplace from 2012 to 2016 about “Unlawful or

 Improper Payments” involving stores in Arizona, California, Colorado and New Jersey (out of 309

 in those states and more than 1,350 nationwide). See id. at 17. Despite this very narrow scope,

 Chipotle complains that even this—a single 30(b)(6) deposition, more than six years after the

 Plaintiffs filed their complaint—somehow “disproportionately burdens” the company. See

 Objections at 4 [Doc. 316]. The Court should overrule Chipotle’s objections.




                                                                     At the time of this filing,
 Special Master Lopez is considering whether granting Plaintiffs’ request to have this highly-
 relevant evidence deemed produced would be “premature” in this six-year old case.


                                                  3
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page45ofof11
                                                                                 12




                                    STANDARD OF REVIEW

        “The Court reviews objections to factual and legal findings of a special master de novo and

 rulings on procedural matters for abuse of discretion.” Ramos v. Banner Health, No. 15-cv-2556-

 WJM-MJW, 2018 WL 4700707 at *2 (D. Colo. Aug. 8, 2018) (citing Fed. R. Civ. P. 53(f)(3)–

 (5)). While Chipotle recites the requirement under Fed. R. Civ. P. 53(f) that the Court “decide de

 novo all objections to conclusions of law made or recommended by a master,” see Objections at

 3, it does not actually identify any legal conclusions either being made or recommended by the

 Special Master anywhere in the Order. This matter is a procedural issue that should be reviewed

 for abuse of discretion. See Nippon Steel & Sumitomo Metal Corp. v. Posco, 2014 WL 1266219,

 at *1 (D.N.J. Mar. 26, 2014) (reviewing a special master recommendation on discovery matters

 under an “abuse of discretion” standard); In re Hardieplank Fiber Cement Siding Litig., 2014 WL

 5654318, at *1 (D. Minn. Jan. 28, 2014) (“A decision regarding the scope of discovery is a

 procedural matter, reviewed for abuse of discretion.”).

                                           ARGUMENT

     A. The Order Regarding Spoliation Discovery Does Not “Violate” the Court’s Discovery
        Plan.

        In response to concerns regarding Chipotle’s preservation (or lack thereof) of potentially

 discoverable information, the Special Master is allowing Plaintiffs to inquire into actions that were

 or were not taken by the Defendant at the corporate-level to:

            x   Identify, locate, and preserve information regarding Chipotle’s employee and time
                keeping records (e.g., Aloha records, employee reviews, payroll records, shift
                records, time records, Workday records), and information stored on Chipotles’
                devices used to track or monitor employee work hours once this litigation
                commenced;




                                                  4
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page56ofof11
                                                                                 12




            x   Identify and preserve restaurant alarm and/or video records used to investigate
                alleged off-the-clock work;

            x   Preserve restaurant alarm and video records once this litigation commenced; and

            x   Suspend routine document destruction policies once this litigation commenced.

 See Order at 8 [Dkt. 309].

        Chipotle argues that spoliation discovery is not appropriate at this time because it somehow

 “disrupts” the Court’s phased discovery plan. Objections at 4. However, the Court’s April 17, 2019

 Order clearly stated that Plaintiffs would be allowed to conduct “corporate-level merits discovery”

 in phase 3, and Chipotle makes no showing that the requested discovery is anything but that. The

 Special Master’s earlier comments limiting phase 3 discovery to “overtime” (even though

 Chipotle’s effort to minimize “overtime” is just one manifestation of its corporate policy to

 constrain labor budgets at unreasonably low levels) does not change the analysis whatsoever. See

 Objections at 4-5. The decision to allow this discovery during phase 3 is not an abuse of discretion

 by the Special Master.

     B. The Spoliation Discovery is not a “Fishing Expedition.”

        Chipotle argues that it is well within “the Court’s discretion to deny Plaintiffs’ ‘fishing

 expedition’ in search of non-existent support for their spurious spoliation claims.” See Objections

 at 6 (citing McGee v. Hayes, 43 F. App'x 214, 217 (10th Cir. 2002)). The Plaintiffs’ contention

 that Chipotle and its counsel spoliated evidence is far from “spurious.”




                                                  5
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page67ofof11
                                                                                 12




 REDACTED

 REDACTED

 REDACTED

 REDACTED

 REDACTED

 REDACTED

 REDACTED

 REDACTED

 REDACTED

 REDACTED

 REDACTED

 REDACTED

                REDACTED
                REDACTED
                REDACTED
                REDACTED
                REDACTED
                REDACTED
                REDACTED
                REDACTED
                REDACTED

 REDACTED

        The requested discovery here on Chipotle’s efforts (or lack thereof) to preserve relevant

 evidence is anything but a “fishing expedition”. And in light of the parties’ briefing on the matter,

 the Special Master’s decision to permit discovery into alleged spoliation by Chipotle is not an

 abuse of discretion.



                                                  6
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page78ofof11
                                                                                 12




     C. Chipotle’s Proposed Limitations on the Topics Approved by the Special Master Are
        Not Appropriate.

         Chipotle asks that the 30(b)(6) topic on “information stored on Chipotle’s devices used to

 track or monitor employee work hours once this litigation commenced” be limited to computers

 maintained at the corporate level, suggesting that other “devices” could include devices at the

 restaurant level. See Objections at 7. Plaintiffs believe that Chipotle’s store managers and field

 leaders often communicated with one another by text message or group chat apps such as

 GroupMe, and therefore it is very likely that Chipotle’s preservation efforts should have extended

 far beyond just computers maintained at the corporate level. The Rule 30(b)(6) topic addresses

 what efforts, if any, Chipotle undertook at the corporate level to ensure that potentially

 discoverable information was being preserved throughout the company. Given Chipotle's

 undisputed, wholesale destruction of security video despite a specific request not to do so, it is

 reasonable for counsel to inquire as to whether there was any effort to preserve evidence at all, and

 if so, what those efforts were. If Chipotle did not communicate to store managers or field leaders,

 for example, that they should take steps to preserve information, Plaintiffs are entitled to know

 that fact.

         Chipotle also requests that the Court change the scope of the topic from “Chipotle’s

 corporate level policies, practices and procedures to: [identify and preserve certain records]” to

 “[t]he extent to which policies, practices, and procedures exist at the corporate level to: [identify

 and preserve those records.” See Objections at 8. Chipotle’s proposed revision would significantly

 limit the scope of the topic to the existence of any policies, practices or procedures at the corporate

 level, and not what Chipotle actually did at the corporate level to preserve potentially discoverable

 information. Chipotle makes no effort to justify this significant revision.


                                                   7
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page89ofof11
                                                                                 12




        Finally, Chipotle asks that the Court add the modifier “reasonably within the scope of this

 litigation” to two of the subtopics approved by the Special Master. Chipotle makes a vague

 argument that the topic, as written, would allow inquiry into “any policy, practice, or procedure—

 regardless of whether it would have applied to the facts of this case,” see Objections at 7, but does

 not elaborate further about what, as a practical matter, this limitation would even mean.

        In each of these cases, Chipotle has failed to meet its burden of showing that the topic as

 approved by the Special Master, without the changes now being proposed, was an abuse of

 discretion.

     D. Chipotle’s Request for a 21-Day Window to Take the Deposition Should be Denied.

        Chipotle requests that any deposition take place within 21 days after the order requiring

 same. See Objections at 8. Although this new-found desire for speed is laudable, as discussed

 above, Plaintiffs have not obtained any written or deposition discovery in this matter since Phase

 3 began. See footnote 1, supra. In representing the arbitration plaintiffs, however, counsel have

 obtained significant evidence relevant to this matter. Some of that evidence would be useful in

 taking a Rule 30(b)(6) deposition of Chipotle. Therefore, to aid in the efficient prosecution of this

 matter, Plaintiffs' counsel have asked that the documents produced in the arbitration matters be

 deemed produced in this case as well. Chipotle objects; Plaintiffs' request is currently under

 consideration by Special Master Lopez.

        Plaintiffs certainly want to proceed as expeditiously as possible, given the continuing

 delays. However, given their inability to obtain any corporate level document discovery in phase

 3, Plaintiffs believe that they should at least be allowed to use the discovery they obtained from

 other cases in taking the 30(b)(6) deposition. Plaintiffs ask that the issue be resolved before they



                                                  8
 Case1:14-cv-02612-JLK
Case   1:14-cv-02612-JLK Document
                          Document324-3
                                   317 Filed
                                        Filed 06/19/20
                                              07/13/20 USDC
                                                       USDC Colorado
                                                            Colorado Page
                                                                     Page 910ofof1112




  face a deadline to take the deposition. Plaintiffs respectfully suggest that the Court can avoid

  further delay by simply deeming any documents and testimony from the wage and hour arbitrations

  against Chipotle as produced in this matter as well. See footnote 1, supra.

                                           CONCLUSION

         More than six years have passed since Plaintiff Leah Turner filed her complaint in this

  matter, and more than five since the Court allowed members of the collective who worked off the

  clock at Chipotle to opt in to this litigation. Chipotle now has two motions pending that potentially

  could dispose of thousands of claims before Plaintiffs have been allowed even basic discovery on

  Chipotle’s corporate level policies and practices that resulted in widespread off-the-clock work

  across the country. Plaintiffs need to be permitted to conduct adequate corporate level discovery

  before the claims of the collective can be adjudicated. The single 30(b)(6) on “overtime” that the

  Special Master has allowed in phase 3 is a start, and therefore the Court should overrule Chipotle’s

  objections and allow discovery to proceed.

  Dated: June 19, 2020.

                                                Respectfully submitted,

                                                /s/ Andrew C. Quisenberry
                                                Andrew C. Quisenberry
                                                Darin L. Schanker
                                                BACHUS & SCHANKER, LLC
                                                101 West Colfax Avenue, Suite 650
                                                Denver, CO 80202
                                                Tel: 303.893.9800
                                                Fax: 303.893.9900
                                                andrew.quisenberry@coloradolaw.net
                                                dschanker@coloradolaw.net




                                                   9
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page10
                                                                           11ofof11
                                                                                  12




   Thomas M. Hnasko                            Kent Williams
   Michael E. Jacobs                           WILLIAMS LAW FIRM
   HINKLE SHANOR LLP                           1632 Homestead Trail
   P.O. Box 2068                               Long Lake, MN 55356
   Santa Fe, NM 87504                          Tel: 612.940.4452
   Tel: 505.982.4554                           williamslawmn@gmail.com
   Fax: 505.982.8623
   thnasko@hinklelawfirm.com
   mjacobs@hinklelawfirm.com
   Adam S. Levy                                Robert J. Gralewski, Jr.
   LAW OFFICE OF ADAM S. LEVY, LLC             KIRBY MCINERNEY LLP
   P.O. Box 88                                 600 B Street, Suite 1900
   Oreland, PA 19075                           San Diego, CA 92101
   Tel: 267.994.6952                           Tel: 619.398.4340
   adamslevy@comcast.net                       bgralewski@kmllp.com
   Kevin E. Giebel
   Giebel and Associates, LLC
   P.O. Box 414
   Lake Elmo, MN 55402
   Tel: 651.236.0729
   kgiebel@ggwklaw.com


  Attorneys for Named and Opt-In Plaintiffs




                                              10
 Case1:14-cv-02612-JLK
Case  1:14-cv-02612-JLK Document
                         Document324-3
                                  317 Filed
                                       Filed06/19/20
                                             07/13/20 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                      Page11
                                                                           12ofof11
                                                                                  12




                                 CERTIFICATE OF SERVICE

          I hereby certify that on June 19, 2020, a true and correct copy of the foregoing
  PLAINTIFFS’ RESPONSE TO DEFENDANT CHIPOTLE MEXICAN GRILL, INC’S
  OBJECTIONS TO SPECIAL MASTER LOPEZ’S ORDER REGARDING PLAINTIFFS’
  MOTION FOR DISCOVERY REGARDING SPOLIATION AND MOTION TO COMPEL
  was filed and served electronically via CM/ECF and addressed to:

         MESSNER REEVES LLP

         Kendra N. Beckwith
         Michelle Harden
         Tanner J. Walls
         Allison J. Dodd
         Kristina M. Wright
         Darren D. Alberti
         1430 Wynkoop Street, Suite 300
         Denver, Colorado 80202
         Tel: 303.623.1800
         kbeckwith@messner.com
         mharden@messner.com
         twalls@messner.com
         adodd@messner.com
         kwright@messner.com
         dalberti@messner.com

         DLA PIPER LLP (US)

         Levi Heath, CA Bar No. 220854
         2000 Avenue of the Stars, Suite 400
         Los Angeles, CA 90067
         Tel: 310.595.3000
         Levi.Heath@dlapiper.com

  Attorneys for Defendant Chipotle Mexican Grill, Inc.


                                                     /s/ Andrew C. Quisenberry
                                                     Andrew C. Quisenberry




                                                11
